DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 4456210 A) in view of Bath (US 20050155814 A1).

Regarding claim 1, McBride teaches an apparatus for performing offshore underwater surveys, said apparatus comprising an equipment pod (42) mounted on a pole (22), said pole being mounted in a movable manner on a carrier. (Col.1, lines 5-20, Col.3, lines 41-50, Fig.1)

Further regarding claim 1, McBride teaches means for attaching said carrier to a hull of a vessel in a releasable manner wherein said means for attaching said carrier comprises suction pads (14). (Col.3, lines 57-68, Col.2, lines 25-31, Claim 1, Fig.1)

McBride teaches the invention as claimed but does not explicitly teach suction pads connected to a vacuum source.

Bath, in the same field of endeavor teaches suction pads connected to a vacuum source. (Paragraph 28, Claim 40, Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate suction pads connected to a vacuum source as taught by Bath in order to provide an attachment suction force of at least 150 lbs when attached underwater to the smooth top surface of a sensor pod.
Regarding claim 3, McBride teaches wherein said suction pads (14) are articulated with respect to said carrier. (Col.3, lines 41-50, Col.2, lines 32-37, Claim 1, Fig.1)

Regarding claim 5, McBride discloses the claimed invention except for a diameter of said suction pads is in a range of 20 to 40 cm. It would have been an obvious matter of design choice to implement a diameter of said suction pads that is in a range of 20 to 40 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 7, McBride teaches a method for performing an offshore underwater survey comprising providing a vessel having a hull and attaching an apparatus to said hull. (Abstract, Col.1, lines 5-20, Col.3, lines 41-50, Claim 1, Fig.1)

Further regarding claim 7, McBride teaches an equipment pod (42) mounted on a pole (22), said pole being mounted in a movable manner on a carrier. (Col.1, lines 5-20, Col.3, lines 41-50, Fig.1)

Further regarding claim 7, McBride teaches means for attaching said carrier to a hull of a vessel in a releasable manner wherein said means for attaching said carrier comprises suction pads (14). (Col.3, lines 57-68, Col.2, lines 25-31, Claim 1, Fig.1)

Further regarding claim 7, McBride teaches lowering said equipment pod on said pole into the water; and performing measurements required for said survey. (Col.1, lines 5-29, 38-57, Fig.1)

McBride teaches the invention as claimed but does not explicitly teach suction pads connected to a vacuum source.

Bath, in the same field of endeavor teaches suction pads connected to a vacuum source. (Paragraph 28, Claim 40, Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate suction pads connected to a vacuum source as taught by Bath in order to provide an attachment suction force of at least 150 lbs when attached underwater to the smooth top surface of a sensor pod.

Regarding claim 8, McBride discloses the claimed invention except for a diameter of said suction pads is in a range of 25 to 35 cm. It would have been an obvious matter of design choice to implement a diameter of said suction pads that is in a range of 25 to 35 cm., since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 9, McBride discloses the claimed invention except for a diameter of said suction pads is in a range of 25 to 30 cm. It would have been an obvious matter of design choice to implement a diameter of said suction pads that is in a range of 25 to 30 cm., since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 10, McBride discloses the claimed invention except for a diameter of said suction pads is 28 cm. It would have been an obvious matter of design choice to implement a diameter of said suction pads that is 28 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 11, McBride teaches an apparatus for offshore underwater surveying, said apparatus comprising an equipment pod (42) mounted on a pole (22), said pole being mounted in a movable manner on a carrier. (Col.1, lines 5-20, Col.3, lines 41-50, Fig.1)

Further regarding claim 11, McBride teaches one or more suction pads (14), said one or more suction pads configured to releasably attach said carrier to a hull of a vessel. (Col.3, lines 57-68, Col.2, lines 25-31, Claim 1, Fig.1)

McBride teaches the invention as claimed but does not explicitly teach suction pads connected to a vacuum source.

Bath, in the same field of endeavor teaches suction pads connected to a vacuum source. (Paragraph 28, Claim 40, Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate suction pads connected to a vacuum source as taught by Bath in order to provide an attachment suction force of at least 150 lbs when attached underwater to the smooth top surface of a sensor pod.

Regarding claim 13, McBride teaches wherein said one or more suction pads (14) are articulated with respect to said carrier. (Col.3, lines 41-50, Col.2, lines 32-37, Claim 1, Fig.1)

Regarding claim 15, McBride discloses the claimed invention except for a diameter of said one or more suction pads is in a range of 20 to 40 cm. It would have been an obvious matter of design choice to implement a diameter of said one or more suction pads that is in a range of 20 to 40 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 16, McBride discloses the claimed invention except for a diameter of said one or more suction pads is in a range of 25 to 35 cm. It would have been an obvious matter of design choice to implement a diameter of said one or more suction pads that is in a range of 25 to 35 cm., since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 17, McBride discloses the claimed invention except for a diameter of said one or more suction pads is in a range of 25 to 30 cm. It would have been an obvious matter of design choice to implement a diameter of said one or more suction pads that is in a range of 25 to 30 cm., since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 18, McBride discloses the claimed invention except for a diameter of said one or more suction pads is 28 cm. It would have been an obvious matter of design choice to implement a diameter of said one or more suction pads that is 28 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner , 220 USPQ 777 (Fed. Cir. 1984).


Claims 4, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Bath and Snyder (US 20080025149 A1).

Regarding claim 4, McBride teaches wherein said suction pads (14) are repositionable. (Col.3, lines 41-50, Col.2, lines 32-37, Claim 1, Fig.1) McBride does not explicitly teach some of said suction pads are repositionable with respect to said carrier.

Snyder, in the same field of endeavor teaches wherein at least some of said suction pads (46) are repositionable with respect to said carrier (28). (Paragraphs 64, 66, Fig.1) Snyder teaches that suction pads 46 can be repositioned via apertures 18 and 42 as seen in Fig.1.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein at least some of said suction pads are repositionable with respect to said carrier as taught by Snyder in order to allow the length of transducer transom adapter to be adjusted through vertical translation thus avoids attaching, locating, or otherwise securing a marine acoustic transducer or sonar pod to the transom or hull of a watercraft. 

Regarding claim 6, McBride teaches the invention as claimed but does not explicitly teach wherein said carrier comprises alignment means.

Snyder, in the same field of endeavor teaches wherein said carrier comprises alignment means. (Paragraphs 64, 66, Fig.1, 18, 42) Snyder teaches that suction pads 46 can be repositioned via apertures (alignment means) 18 and 42 as seen in Fig.1.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein said carrier comprises alignment means as taught by Snyder in order to allow the length of transducer transom adapter to be adjusted through vertical translation thus avoids attaching, locating, or otherwise securing a marine acoustic transducer or sonar pod to the transom or hull of a watercraft.

Regarding claim 14, McBride teaches wherein said suction pads (14) are repositionable. (Col.3, lines 41-50, Col.2, lines 32-37, Claim 1, Fig.1) McBride does not explicitly teach said suction pads are repositionable with respect to said carrier.

Snyder, in the same field of endeavor teaches wherein at least one of said one or more suction pads (46) are repositionable with respect to said carrier (28). (Paragraphs 64, 66, Fig.1) Snyder teaches that suction pads 46 can be repositioned via apertures 18 and 42 as seen in Fig.1.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein at least one of said one or more suction pads are repositionable with respect to said carrier as taught by Snyder in order to allow the length of transducer transom adapter to be adjusted through vertical translation thus avoids attaching, locating, or otherwise securing a marine acoustic transducer or sonar pod to the transom or hull of a watercraft. 

Regarding claim 19, McBride teaches the invention as claimed but does not explicitly teach wherein said carrier comprises a screw spindle configured to align said carrier.

Snyder, in the same field of endeavor teaches wherein said carrier comprises a screw spindle (74, 44, 58) configured to align said carrier. (Fig.1, 74, 44, 58)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein said carrier comprises a screw spindle configured to align said carrier as taught by Snyder in order to allow the length of transducer transom adapter to be adjusted through vertical translation thus avoids attaching, locating, or otherwise securing a marine acoustic transducer or sonar pod to the transom or hull of a watercraft.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 4456210 A) in view of Bath and Bradley (US 20120176867 A1).

Regarding claim 2, McBride teaches a pole (22) and an equipment pod (42) that are spaced apart (Fig.1) but does not explicitly teach wherein said pole further carries location detecting equipment at a location spaced from said equipment pod.

Bradley, in the same field of endeavor teaches wherein a pole (642) further carries location detecting equipment (GPS) at a location spaced from an equipment pod. (Paragraphs 85-86, Claim 15, Fig.24)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein said pole further carries location detecting equipment at a location spaced from said equipment pod as taught by Bradley in order to provide positioning for the underwater detected objects. 

Regarding claim 12, McBride teaches a pole (22) and an equipment pod (42) that are spaced apart (Fig.1) but does not explicitly teach wherein said pole further carries location detecting equipment at a location spaced from said equipment pod.

Bradley, in the same field of endeavor teaches wherein a pole (642) further carries location detecting equipment (GPS) at a location spaced from an equipment pod. (Paragraphs 85-86, Claim 15, Fig.24)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified McBride to incorporate wherein said pole further carries location detecting equipment at a location spaced from said equipment pod as taught by Bradley in order to provide positioning for the underwater detected objects. 


Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645